Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Non-Final Office Action in response to communication received on 8/23/2022, claim set filed 7/27/2022. Claims 1-18 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Response to Amendments 
3.	Applicant’s amendments to claims 1 and 10 are acknowledged. 
Response to Arguments 
4.	Based on Applicant’s approved terminal disclaimer filed 7/27/2022 the previous double patenting rejection is withdrawn/overcome. 
5.	On pages 10-13 of Remarks, Applicant makes arguments with respect to the 101 rejection. 
	With respect to Applicant arguments and consideration from Applicant’s specification with respect to limitations regarding a feature vector and a naïve Bayes classifier, the Examiner finds such arguments persuasive.  However the limitations regarding a feature vector and a naïve Bayes classifier, while recited in independent claim 1 (which is not rejected under 101) are not recited in independent claim 10 which is rejected under 101.  If Applicant were to amend the claims to incorporate such features as discussed under the 101 rejection Examiner’s Note for example the 101 rejection could be withdrawn. 
	With respect to Applicant arguments regarding stemming and stop word filtering as recited in the claims as amended, the Examiner interprets these to be mere data gathering under the practical application step and merely simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo) under the significantly more (inventive concept step) as detailed in the updated 101 rejection below. 
	With respect to Applicant’s arguments with respect to transformation. The Examiner understands Applicant’s arguments however, the Examiner respectfully disagrees.  These limitations as argued recite mere data manipulation through basic mathematical constructs, in that the claims merely receive data, count a frequency of entities in the received data, and calculate a score based on the frequency. “For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))” as discussed in MPEP 2106.05 (c) Particular Transformation [R-10.2019].
6.	Per Applicant’s arguments and remarks (see Remarks page 13) the previous 112 second/b rejections have been withdrawn. 
7.	Applicant’s arguments on pages 15-20 of Remarks with respect to the prior art are acknowledged, however the arguments with respect to stemming and word stopping are moot in view of the updated grounds of rejection in view of Applicant’s amendments below.  Additionally though not relied upon for the purposes of prior art, the Examiner in the efforts of compact prosecution has provided more references under the pertinent art section of the conclusion of this office action to show that stemming and stopping are known in the art for filtering words for frequency of use. 	
	Further the Examiner has looked to Applicant’s specification however Applicant’s specification only appears to discuss generally using stemming and stop word filtering in paragraph 0027.  For example the specification does not discuss a new or improved way of using stemming or stop word filtering, rather just discusses using stop word and or stemming, therefore the Examiner has no suggestions with respect to these specific added limitations, and rather just interprets this as using one specific known way of determining frequency as detailed in the Office Action below under the prior art and 101. 
7. 	On page 15 of Remarks, Applicant argues "Applicant respectfully notes wherein
similar limitations were previously allowed in the parent case by the Examiner, stating
wherein none of the prior art references disclose or suggest such limitations in
combination." While the Examiner will not comment on an issued US Patent, again as discussed previously in remarks of Final Office Action dated 6/6/2022 page 3, the cited
prior art primary reference of Peintner (United States Patent Application Publication
Number: US 2014/0279906) was not previously cited.
8.	On pages 17-18 of Remarks, Applicant argues Applicant’s previous claim language of “analyze said communication to determine whether said user is a potential target for one or more promotions, when said computer determines that said user is a potential target for a promotion.”
	 In particular Applicant argues that a determination is made regardless of whether a user is a potential target or not. The Examiner has carefully considered Applicant's arguments however, the Examiner respectfully disagrees. This response has been updated to reflect applicant’s arguments and response to Examiner’s previous response to the same claim language in the Final Office Action dated 6/6/2022.
	The cited prior art of Peintner is directed to collecting information exchanged by users of social media (see paragraph 0019 for example social media collected) to determine certain things like users sentiment and interests based on that information to then target marketing (e.g. ads) to users of goods and services (see paragraphs 0001 and 0127). Peintner discloses that the system is modeled over time as more data is gathered for the user (see paragraph 0024), which makes sense as a system could be irrelevant overtime or at least provide really bad recommendations if it does not reflect changes to a user’s interest or sentiment as interests naturally change over time based on different factors like season (for example pools in summer and skiing in winter), age, location, etc.  
	The Examiner interprets the system determining for example a past user is communicating about a place like Boston for example to be the system is "analyzing said communication to determine whether said user is a potential target for one or more promotions." The user could reasonably be “a potential target for a promotion” if the user has for example previous collected or aggregated data, like a profile, in the system, this limitation is not further defined in the claim or dependents.  The computer system then uses this communication information (e.g. "when said computer determines that said user is a potential target for a promotion") to infer a user profile (by updating a previous one) which is used to provide marketing of goods or services (e.g. advertising) to the user at some point in time (see paragraphs 0001, 0019, 0024, and 0127).
	The system of Peintner uses the specific communications or communication not just for generating frequency tags but also Peintner talks about taking other things into consideration when providing or determining ads like user sentiment in a communication (see paragraphs 0001, 0049, and 0096-0108). 
	There is no requirement in the claim language that receiving a communication in the receive step triggers other limitations immediately, and then the immediate selection of an ad based on the receiving of the communication, as appears to be generally argued.  Rather the claims as broadly recited could merely recite having stored user previous communications, receiving a new communication, to update a previous profile with corresponding tags based on the new and previous stored information, to later provide an advertisement or advertisements based on tags and other information like sentiments.  As Peintner clearly teaches in the above cited sections. 
	If the claims recited limitations for example of how specifically the potential target was determined (depending on support available in Applicant’s specification and it being different from the above analysis of Peintner) it may be persuasive that the claims would overcome the current grounds of rejection but this is not necessarily saying such limitations would overcome the cited prior art in some combination of other prior art, as the prior art recites the general idea of collecting information from previous communications overtime to provide ads based on determined information from social network information (see paragraphs 0001-002, 0024, and 00127).  However, the Examiner is not persuaded as discussed above, that Peintner does not disclose the current limitation under broadest reasonable interpretation. 
	Therefore the Examiner respectfully disagrees. 
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. 	Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to abstract idea without significantly more.
	The claim(s) recite(s) classifying users based on collected information to provide
targeted relevant ads to users. The idea of classifying users based on collected
information to provide targeted relevant ads to users is a mental process as well as
subject matter where the commercial or legal interaction is advertising, marketing or
sales activities or behaviors which is a certain method of organizing human activities.
Since the claims recite mental processes or certain methods of organizing human
activities which are in the enumerated groupings of abstract ideas the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations that are not indicative of integration into a practical
application in that the claims merely recite:
	(1) adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims:
	(a) on a computer/a computer comprising a memory and instructions within said
memory, wherein said computer is configured to execute said instructions to:/when said
computer (see claim 10)
	(b) access a database (see claim 10 and 18)
	(c) access an external database/ based on said external database (see claim 16)
	(d) said machine learning engine configured to (see claim 17)
	(e) execute a machine learning algorithm (see claim 17)
	And (f) said machine learning algorithm (see claim 18)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims mere data gathering in conjunction
with the abstract idea (see claims 10-18)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims generally linking the use of the judicial exception to the online
advertising environment or field of use (see claim 10-18)
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claims merely recite
limitations that are not indicative of inventive concept (significantly more) in that the
claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 10-18) (see July 2015 Update: Subject
Matter Eligibility pages 7 and 11, and from 11 See Benson, 409 U.S. at 65-67; Bancorp,
687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather
data (see claims 10-18)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional
Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) accessing a database to receive information (see claims 10, 16, and 18)
	- Mascarenhas (United States Patent Application Publication Number: US
2002/0019764) paragraph 0101 "One skilled in the art will recognize that other
information about the user may also be retrieved from the corresponding database."
	- Hurwitz et al. (United States Patent Application Publication Number: US
2008/0281687) paragraph 0071 " Through methods known in the art, a set of
advertising available to be offered to the user is determined by the advertisement
selection module 385 from the advertisement database 395"
	-Bannister et al. (United States Patent Application Publication Number: US
2009/0199108) paragraph 0055 "Other such information could also be queried from the
database as will be understood by those skilled in the art"
	(d) filtering out stop words when counting frequencies (see claims 1 and 10) 
	- Will et al. (United States Patent Application Publication Number: US 2009/0037440) paragraph 0027 “ One skilled in the art will recognize that “stop words” such as “a”, “an”, and “they may be filtered out before those frequencies are calculated.  In alternative embodiments, the terms may be limited to specific linguistic constructs such as, for example, nouns or noun phrases”
	- Thompson et al. (United States Patent Application Publication Number: US 2013/0024407) paragraph 0035 “Typical text classification takes place in the context of formal written texts, such as newspaper articles, academic papers, product literature, business reports, etc., which are almost always written in a style that is grammatically correct, properly punctuated and contain limited or no slang expressions. In such cases, the input features to the text classifier are human specified keywords and/or the individual words from the text (excluding common ‘ stopwords’ well known in the prior art), along with their frequency of occurrence within the text” 
	- Abir (United States Patent Application Publication Number: US 2004/0122656) paragraph 0137 “Additionally, the database can be instructed to ignore common words when counting association frequencies for words—for example in English, words such as "it", "an", "a", "of", "as", "in", and the like (known in the art as “stop words”) can be removed from consideration” 
	(e) stemming when counting frequencies (see claims 1 and 10) 
	-Sim et al. (United States Patent Application Publication Number: US 2009/0112847) paragraph 0022 “ The frequency count of individual words may be obtained using a stemming algorithm, which is a way of extracting a common root from English words.  For example, the words "runs", "running", and "runneth" have the common stem "run". One example of a stemming algorithm is the Porter stemmer algorithm. Using a stemming algorithm, the frequency count of individual words includes all words that share a common root with any of the individual words”
	- Dunham et al. (United States Patent Application Publication Number: US 2012/0078709) paragraph 0114 “In related embodiments, the content of the ad placement itself may be parsed to generate one or more tags based on linguistic properties of the content. In these embodiments, one or more tags may be generated and applied to all ad placements containing a specific part of speech. In other embodiments, similar but non-identical words in a plurality of ad placements may be identified through use of a stemming algorithm, and those similar words may be tagged with a particular textual metadata tag. "Stemming" is the act of reducing a word to its stem, base, or root form. Various stemming algorithms are known in the art, for example, the Porter stemming algorithm, Lovis stemming algorithm, Lancaster stemming algorithm, and other algorithms or variations thereof” 
	- Roser et al. (United States Patent Application Publication Number: US 2012/0023006) paragraph 0039 “ In one embodiment, the feature module 26 places requirements on the length of the words, including words that are between two (2) and twenty (20) characters in length and removes all other words. Advantageously, this has the effect of limiting feature vectors to typical words and phrases and removing garbled text. The feature module 26 can also be configured to stem (a process for reducing inflected and/or derived words to their stem, base or root form) all words in the document. In one embodiment, for example, the feature module 26 stems words of a document using a stemming algorithm, such as Porter stemmer as known in the art, to remove tense, inflection, and pluralities in words” 
	and (f) presenting offers and gathering statistics (see claims 8-9 and 17-18) (MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	Examiner’s note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application under the significantly
more step as detailed above.
	As discussed above in the response to arguments section, if Applicant were to amend claim 10 calculate a probability limitation to the following for example the 101 rejection could be withdrawn (however, it is importantly noted that either claim 1 or claim 10 would need for example to include to include additional limitations so that the claims were not objected to/rejected over being substantial duplicates of each other): 
	calculate a probability that said communications history is associated with each tag of said set of one or more tags using a naïve Bayes classifier, where said frequency of each of said keywords and phrases in said communication history comprises a feature vector for said naïve Bayes classifier;

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652). 

	As per claim 1, Peintner teaches A multi-stage content analysis system that profiles users and selects promotions, comprising: (see paragraphs 0001 and 0003,  Examiner’s note: computer Implemented method that collects communications exchanged by internet users to extract users interests into a profile to target goods and services to them),
	a computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to (see claims 16-17, Examiner's note: software store in storage device being executed by a machine to perform the method of Peinter). 
	receive a communication created by a user; (see paragraphs 0001 and 0019, Examiner's note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	analyze said communication to determine whether said user is a potential target for one or more promotions;  when said computer determines that said user is a potential target for a promotion receive a communications history associated with said user, ( see paragraphs 0001, 0019, 0024, and 0127, Examiner's note:  the system determining for example a past user is communicating about a place like Boston for example to be the system is "analyzing said communication to determine whether said user is a potential target for one or more promotions." The user could reasonably be “a potential target for a promotion” if the user has for example previous collected or aggregated data, like a profile, in the system, this limitation is not further defined in the claim or dependents.  The computer system then uses this communication information (e.g. "when said computer determines that said user is a potential target for a promotion") to infer a user profile (by updating a previous one) which is used to provide marketing of goods or services (e.g. advertising) to the user at some point in time (see paragraphs 0001, 0019, 0024, and 0127)).
	wherein said communications history comprises a plurality of communications created by said user; (see paragraphs 0001 and 0019, Examiner's note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	and, analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user comprises: (see paragraphs 0003 and 0052, Examiner's note: analyze the social network information and the plurality of subculture models to identity a weighted set of subcultures that reflects the interests of the user).
	access a database comprising key words and phrases associated with each tag of a set of one or more tags; (see paragraphs 00029-0035 and 0036-0037, Examiner's
note: teaches how a subculture is created specifically one way is the frequency of use
of an entity (keyword) or phrase, this information is stored in a database).
	calculate a frequency of each of said key words and phrases in said communications history, calculate a tag relevance score for each tag of said set of one or more tags based on said frequency of each of said key words and phrases, wherein said calculate said tag relevance score for each tag of said set of one or more tags comprises:  calculate a probability that said communications history is associated with each tag of said set of one or more tags using a classifier, wherein said frequency of each of said key words and phrases  in said communications history comprises classifier; (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner's note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency or use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)).
	 and, receive said one or more user profile tags;  analyze said one or more user profile tags and said communication to select a specific promotion from said one or more promotions;  and, transmit said specific promotion to said user (see paragraphs 0001, 0049, 0096-0108, and 0127, Examiner's note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user (see paragraphs 0001 and 0127).  Additionally Peintner talks about taking other things into consideration when providing ads like user sentiment in a communication (see paragraphs 0001, 0049, and 0096-0108)).
	While Peintner clearly teaches determining a frequency of keywords and phrases in a communication history, providing ads based on user interest, and teaches a system of modeling user interest to provide advertisements through machine learning, Peinter does not expressly teach (1) wherein said calculate said frequency comprises calculating a frequency count for said each key word and each phrase of said phrase using a word frequency extractor that includes one or more of stemming, wherein said stemming comprises converting said each key word to a stem word of said each key word, and stop word filtering, wherein said stop word filtering comprises ignoring common words within each keyword and said each phrase and (2) the specific machine learning of naive Bayes classifier or more specifically the recited limitation in the claims to using a naive Bayes classifier, wherein said frequency of information in said history comprises a feature vector for said naive Bayes classifier.
	However, Root et al. which is in the art of categorizing messages to provide ads (see abstract and paragraph 0131) teaches teach (1) wherein said calculate said frequency comprises calculating a frequency count for said each key word and each phrase of said phrase using a word frequency extractor that includes one or more of stemming, wherein said stemming comprises converting said each key word to a stem word of said each key word, and stop word filtering, wherein said stop word filtering comprises ignoring common words within each keyword and said each phrase, (see paragraphs 0076-0079, Examiner’s note: counting words frequency based on removing stop words and stemming words, while only one is required by the claim the Examiner has provided multiple alternatives in the efforts of compact prosecution).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner with the aforementioned teachings form Root et al. with the motivation of providing a known way of determining frequency of words in machine learning (see Root paragraphs 0076-0079) to provide relevant advertisements according to users current interests (see Root paragraphs 0065-0066,0068, 0127, and 0131), when determining the frequency of words in machine learning (see Peintner paragraphs 0052, 00029-0035 and 0036-0037) and providing ads according to user generated content which can be updated overtime is known (see Peintner Paragraphs 0001, 0024, and 0127) are both known. 
	While Peintner in view of Root et al. clearly teach providing ads based on machine learning of relevant or similar content as discussed above, and Root et al. further teaches using Bayes to make this determination (see paragraphs 0081-0084), Peintner in view of Root et al. does not expressly teach (3) the specific machine learning of naive Bayes classifier or more specifically the recited limitation in the claims to using a naive Bayes classifier, wherein said frequency of information in said history comprises a feature vector for said naive Bayes classifier. 
	However, Pobbathi et al. which is in the art of large scale classification of product
recommendations to consumers (see abstract) teaches the specific machine learning of
naive Bayes classifier or more specifically the recited limitation in the claims of using a
naive Bayes classifier, wherein said frequency of information in said history comprises a feature vector for said naive Bayes classifier ( see paragraph 0012 and 0054, Examiner's note: processing the feature vector in a machine learning classifier, such as a Naive Bayes machine learning classifier, that estimates the probability that the product belongs to each category in the set of categories based upon the feature vector, where generating the feature vector includes deriving a frequency number for each token by counting the instances of each token in the paragraph.  Paragraph 0054 discusses token being a term or word)
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Peintner in view of Root et al. with the aforementioned teachings from Pobbathi et al. with the motivation of providing a way to
use a specific type of machine learning used in the classification of product
recommendations to consumers (see Pobbathi et al. abstract and paragraph 0012),
when classifying product recommendations to consumers through the use of machine
learning (see Peintner paragraph 0019 and 0003) and using Bayes to classify content is known (see Root paragraphs 0081-0084). 
	As per claim 2, Peintner teaches
	wherein said one or more user profile tags comprise one or more affiliations of said user with an organization, group, cause, or belief (see paragraph 0027, Examiner's
note: one of the subcultures is NBA. Only one of the alternatives is required by the
claims).
	As per claim 7, Peintner teaches
	wherein said computer is further configured to:  access an external database of user profile information; modify or extend said one or more user profile tags based on said external database. (see paragraphs 0003, 0019, 0036-0038, and 0052, Examiner’s note: subculture models are created from “external” data (see paragraphs 0036-0038), which is from databases (see paragraph 0019), these models influence user tags (see paragraphs 0052 and 0003)).

14.	Claim(s) 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Reid (United States Patent Application Publication Number: US 2010/0312628).

	As per claim 3, Peintner in view of Root et al. in view of Pobbathi et al. does not expressly teach wherein said organization, group, cause, or belief comprises a religion.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said organization, group, cause, or belief comprises a religion (see paragraph 0021, Examiner's note: religion).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Peintner in view of Root et al. in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021 ), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).

	As per claim 5, Peintner in view of Root in view of Pobbathi et al. does not expressly teach  wherein said one or more user profile tags comprise one or more life cycle stages associated with said user.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more user profile tags comprise one or more life cycle stages associated with said user (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).
	As per claim 6, Peintner in view of Root in view of Pobbathi et al. does not expressly teach  wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy. Only one of the alternatives is required by the claims). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root in view of Pobbathi et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).


15.	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Lee (United States Patent Application Publication Number: US 2018/0197207).
	As per claim 4, Peintner in view Root in view of Pobbathi et al. does not expressly teach wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate.
	However, Lee which is in the art of classifying users (see title and abstract)
teaches wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate (see paragraphs 0033, Examiner's note:
using machine learning to associate users with a particular political ideology for
example very conservation, conservative, moderate, liberal, or very liberal. Only one of
the alternatives is required by the claims).
	Before the effective filing date of the claimed invention it would have been
obvious tor one of ordinary skill in the art to have modified Peintner in view of Root et al. in view of Pobbathi et al. with the aforementioned teachings from Lee with the motivation of using another known interest or constraint to classify a user in (see Lee paragraph 0033), when
classifying a user in various profiles based on their interests is known (see Peintner
paragraphs 0027 and 0029-0035).

16.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Pobbathi et al. (United States Patent Application Publication Number: US 2014/0172652) further in view of Calafiore et al. (United States Patent Application Publication Number: US 2013/0204701). 
	As per claim 8, Peintner in view of Root in view of Pobbathi et al. does not expressly teach  further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data.
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data (see paragraphs 0071-0072, Examiner’s note: users interaction with the product recommendations on the user interface are monitored by the engine and then used to refine the product offerings).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root in view of Pobbathi et al. with the aforementioned teachings from Calafiore et al. with the motivation of providing a commonly known way to refine product offerings based on feedback on previous selections (see Calafiore et al. paragraphs 0071-0072), when Peintner specifically suggests using the system of Calafiore et al. (see paragraph 0127). 
	As per claim 9 Peintner teaches
	said machine learning algorithm is configured to find said key words and phrases associated with one or more of said set of one or more tags(see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user falls into (see paragraph 0003)).
	Peintner in view of Root in view of Pobbathi does not expressly teach a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information. 
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information (see paragraphs 0071-0072, 0036, 0039, and 0044, Examiner’s note: machine learning updating periodically based on received new data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root in view of Pobbathi with the aforementioned teachings from Calafiore et al. with the motivation of providing a way to update information over time as new information is received (see Calafiore et al. paragraphs 0071-0072, 0036, 0039, and 0044), when Peintner practically suggests as much since Peintner teaches using the system of Calafiore et al. (see paragraph 0127) as well as teaches using collected information to generate user subculture models through machine learning (see paragraphs 0019 and 0027-0037) where it honestly wouldn’t make sense if these models were static (e.g. not updated) since they would not reflect current social media trends which is actually what Peintner is trying to do (see paragraph 0002, Examiner’s note: determine social media trends). 
17.	Claim(s) 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963). 

	As per claim 10, Peintner teaches A multi-stage content analysis system  that profiles users and selects promotions, comprising (see paragraphs 0001 and 0003, Examiner’s note: note: computer Implemented method that collects communications exchanged by internet users to extract users interests into a profile to target goods and services to them),
	a computer comprising a memory and instructions within said memory, wherein said computer is configured to execute said instructions to (see claims 16-17, Examiner’s note: software stored in storage device being executed by a machine to perform the method of Peintner).
	receive a communication created by a user; (see paragraphs 0001 and 0019, Examiner's note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	analyze said communication to determine whether said user is a potential target for one or more promotions;  when said computer determines that said user is a potential target for a promotion  receive a communications history associated with said user, ( see paragraphs 0001, 0024, and 0127, Examiner's note:  the system determining for example a past user is communicating about a place like Boston for example to be the system is "analyzing said communication to determine whether said user is a potential target for one or more promotions." The user could reasonably be “a potential target for a promotion” if the user has for example previous collected or aggregated data, like a profile, in the system, this limitation is not further defined in the claim or dependents.  The computer system then uses this communication information (e.g. "when said computer determines that said user is a potential target for a promotion") to infer a user profile (by updating a previous one) which is used to provide marketing of goods or services (e.g. advertising) to the user at some point in time (see paragraphs 0001, 0019, 0024, and 0127)).
	wherein said communications history comprises a plurality of communications created by said user; (see paragraphs 0001 and 0019, Examiner's note: automated machine learning understanding of social media communications including inputs like social media likes, comments or posts).
	and, analyze said communications history to assign one or more user profile tags to said user, wherein said analyze said communications history to assign said one or more user profile tags to said user comprises: (see paragraphs 0003 and 0052, Examiner's note: analyze the social network information and the plurality of subculture models to identity a weighted set of subcultures that reflects the interests of the user).
	 access a database comprising key words and phrases associated with each tag of a set of one or more tags; (see paragraphs 00029-0035 and 0036-0037, Examiner's
note: teaches how a subculture is created specifically one way is the frequency of use
of an entity (keyword) or phrase, this information is stored in a database).
	calculate a frequency of each of said key words and phrases in said communications history, calculate a tag relevance score for each tag of said set of one or more tags based on said frequency of each of said key words and phrases, wherein said calculate said tag relevance score for each tag of said set of one or more tags comprises:  calculate a probability that said communications history is associated with each tag of said set of one or more tags; (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner's note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency or use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)).
	and, receive said one or more user profile tags;  analyze said one or more user profile tags and said communication to select a specific promotion from said one or more promotions;  and, transmit said specific promotion to said user  (see paragraphs 0001, 0049, 0096-0108, and 0127, Examiner's note: teaches the system of Peintner of profiling users is performed so that the system can then target marketing of goods or services to the user (see paragraph 0001 and 0127).  Additionally Peintner talks about taking other things into consideration when providing ads like user sentiment in a communication (see paragraphs 0001, 0049, and 0096-0108)).
	While Peintner clearly teaches determining a frequency of keywords and phrases in a communication history, providing ads based on user interest, and teaches a system of modeling user interest to provide advertisements through machine learning, Peinter does not expressly teach (1) wherein said calculate said frequency comprises calculating a frequency count for said each key word and each phrase of said phrase using a word frequency extractor that includes one or more of stemming, wherein said stemming comprises converting said each key word to a stem word of said each key word, and stop word filtering, wherein said stop word filtering comprises ignoring common words within each keyword and said each phrase.
	However, Root et al. which is in the art of categorizing messages to provide ads (see abstract and paragraph 0131) teaches teach (1) wherein said calculate said frequency comprises calculating a frequency count for said each key word and each phrase of said phrase using a word frequency extractor that includes one or more of stemming, wherein said stemming comprises converting said each key word to a stem word of said each key word, and stop word filtering, wherein said stop word filtering comprises ignoring common words within each keyword and said each phrase, (see paragraphs 0076-0079, Examiner’s note: counting words frequency based on removing stop words and stemming words, while only one is required by the claim the Examiner has provided multiple alternatives in the efforts of compact prosecution).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner with the aforementioned teachings from Root et al. with the motivation of providing a known way of determining frequency of words in machine learning (see paragraphs 0076-0079) to provide relevant advertisements according to users current interests (see paragraphs 0065-0066,0068, 0127, and 0131), when determining the frequency of words in machine learning (see Peintner paragraphs 0052, 00029-0035 and 0036-0037) and providing ads according to user generated content which can be updated overtime is known (see Peintner Paragraphs 0001, 0024, and 0127) are both known.
	As per claim 11, Peintner teaches
	wherein said one or more user profile tags comprise one or more affiliations of said user with an organization, group, cause, or belief (see paragraph 0027, Examiner’s note: one of the subcultures is NBA. Only one of the alternatives is required by the claims).
	As per claim 16, Peintner teaches
	wherein said computer is further configured to: access an external database of user profile information; modify or extend said one or more user profile tags based on said external database. (see paragraphs 0003, 0019, 0036-0038, and 0052, Examiner’s note: subculture models are created from “external” data (see paragraphs 0036-0038), which is from databases (see paragraph 0019), these models influence user tags (see paragraphs 0052 and 0003)).

18.	Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) further in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Reid (United States Patent Application Publication Number: US 2010/0312628). 
	As per claim 12, Peintner et al. in view of Root et al. does not expressly teach wherein said organization, group, cause, or belief comprises a religion.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said organization, group, cause, or belief comprises a religion (see paragraph 0021, Examiner’s note: religion). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. in view of Root et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 
	As per claim 14, Peintner in view of Root et al. does not expressly teach wherein said one or more user profile tags comprise one or more life cycle stages associated with said user.
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more user profile tags comprise one or more life cycle stages associated with said user (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy ). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. in view of Root et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).
	As per claim 15, Peintner in view of Root et al.  does not expressly teach wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree. 
	However, Reid which is in the art of delivering content to users based on gathering profile information regarding a user (see abstract) teaches wherein said one or more life cycle stages comprise one or more of teenager, prospective student, student, new graduate, early adult, expectant spouse, new spouse, expectant new parent, new parent, expectant empty nester, empty nester, senior, grandparent, expectant retiree, and retiree (see paragraph 0021, Examiner’s note: teaches various social needs like teen pregnancy. Only one of the alternatives is required by the claims). 	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root et al. with the aforementioned teachings from Reid with the motivation of using another known interest or constraint to classify a user in (see Reid paragraph 0021), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035).


19.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963)  further in view of Lee (United States Patent Application Publication Number: US 2018/0197207). 
	As per claim 13, Peintner in view of Root et al. does not expressly teach wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate.
	However, Lee which is in the art of classifying users (see title and abstract) teaches wherein said organization, group, cause, or belief comprises a political party, a political viewpoint, or a political candidate (see paragraphs 0033, Examiner’s note: using machine learning to associate users with a particular political ideology for example very conservation, conservative, moderate, liberal, or very liberal. Only one of the alternatives is required by the claims). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. in view of Root et al. with the aforementioned teachings from Lee with the motivation of using another known interest or constraint to classify a user in (see Lee paragraph 0033), when classifying a user in various profiles based on their interests is known (see Peintner paragraphs 0027 and 0029-0035). 

20.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peintner (United States Patent Application Publication Number: US 2014/0279906) in view of Root et al. (United States Patent Application Publication Number: US 2015/0372963) further in view of Calafiore et al. (United States Patent Application Publication Number: US 2013/0204701). 

	As per claim 17, Peintner in view of Root et al. does not expressly teach further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data.
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches further comprising: a machine learning engine configured to receive data describing one or more of whether one or more users responded to one or more promotions that were transmitted to said one or more users; how said one or more users responded to said one or more promotions; purchases, subscriptions, or enrollments made by said one or more users; and, execute a machine learning algorithm on said data (see paragraphs 0071-0072, Examiner’s note: users interaction with the product recommendations on the user interface are monitored by the engine and then used to refine the product offerings).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner et al. in view of Root et al. with the aforementioned teachings from Calafiore et al. with the motivation of providing a commonly known way to refine product offerings based on feedback on previous selections (see Calafiore et al. paragraphs 0071-0072), when Peintner specifically suggests using the system of Calafiore et al. (see paragraph 0127). 
	As per claim 18, Peintner teaches
	said machine learning algorithm is configured to find said key words and phrases associated with one or more of said set of one or more tags (see paragraphs 0052, 00029-0035 and 0036-0037, Examiner’s note: teaches social network data being modeled against the subculture models (see paragraph 0052) which include frequency of use of entities (keywords) and phrases (see paragraphs 0029-0035 and 0036-0037), to determine which subculture the user likely falls into (see paragraph 0003)).
	Peintner in view of Root et al. does not expressly teach a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information. 
	However, Calafiore et al. which is in the art of marketing targeted products to users of social media (see title) teaches a machine learning algorithm modifying information based on new data or more specifically as recited in the claims said machine learning algorithm is configured to modify said information (see paragraphs 0071-0072, 0036, 0039, and 0044, Examiner’s note: machine learning updating periodically based on received new data). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Peintner in view of Root et al. with the aforementioned teachings from Calafiore et al. with the motivation of providing a way to update information over time as new information is received (see Calafiore et al. paragraphs 0071-0072, 0036, 0039, and 0044), when Peintner practically suggests as much since Peintner teaches using the system of Calafiore et al. (see paragraph 0127) as well as teaches using collected information to generate user subculture models through machine learning (see paragraphs 0019 and 0027-0037) where it honestly wouldn’t make sense if these models were static (e.g. not updated) since they would not reflect current social media trends which is actually what Peintner is trying to do (see paragraph 0002, Examiner’s note: determine social media trends).
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

	a.	Tseng et al. (United States Patent Application Publication Number: US 2013/0211915) teaches advertising based on customized dictionaries which are created based on frequency of words used of users in social network channels (see abstract and paragraph 0053)
	b.	Bilenko et al. (United States Patent Application Publication Number: US 2009/0271228) teaches a system for predictive user profiles for advertising, which can be based at least in part upon recency or frequency of occurrence of the keyword in the user data (see abstract and paragraph 0030) 
	c.	Bilenko et al. (United States Patent Application Publication Number: US 2011/0295687) teaches predictive profiles for personalized advertising where user profiles record keywords and frequencies (see abstract and paragraph 0019)
	d.	Zhang et al. (United States Patent Application Publication Number: US 2014/0136323) teaches system and method for advertising based on user intention detection, and discusses background of systems using keyword and the frequency of the keyword used by the user as an indicator or relevancy (see abstract and paragraph 0003)
	e. 	 Cao et al. (United States Patent Application Publication Number: US 2014/0317117) teaches a system that uses tags that include a keyword involved in the user operation and the frequency of the keyword (see abstract and paragraph 0040) 
	f.	Liu et al. (United States Patent Application Publication Number: US 2003/0154181) teaches determining term frequencies after the removal of stop words and stemming operations (see paragraph 0048)
	g.	Johns et al. (United States Patent Application Publication Number: US 2014/0236941) teaches removing stopwords and stemming in order to obtain a frequency of words (See paragraph 0074)
	h.	Lahaix (United States Patent Application Publication Number: US 2008/0201222) teaches determining term frequency following stop word removal and optional stemming (See paragraph 0037)
	i.	Kumar et al. (United States Patent Number: US 9,201876) teaches stemming and stopword removal (see column 4 lines 35-45)
	j.	Hall (United States Patent Application Publication Number: US 2012/0259619) teaches determining keyword frequency based on stemming and stop words (see paragraph 0014)
	k.	Slothouber (WO 2007/024736) teaches stemming and removing common stops to store information according to frequency (see paragraph 0186) in order to provide ads based on user internet interest (see abstract)

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621